Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits on the ground that he voluntarily left his employment without good cause. Claimant was employed as a taxi driver. On April 7, 1965 he was directed to pick up a 74-year-old lame passenger who had regularly used employer’s cabs to go from his home to his shoemaker shop. The passenger was accustomed to sitting in the front seat of the taxi, but on this day claimant would not permit it although so directed by his employer’s dispatcher. He then returned the taxi to his emploj'-er’s garage and quit his job claiming that it was not safe to have a passenger ride in the front seat and that the taxi was in a poor state of repair. The board found that the employer’s direction was a reasonable one and rejected claimant’s other complaints. What constitutes “ good cause ” within the meaning of subdivision 1 of section 593 pf the Labor Law is a question of' fact and thus within the purview of the board if its findings are supported by substantial evidence (Labor Law, § 623). On the record before us, we find no reason to disturb the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Aulisi, J.